747 N.W.2d 227 (2008)
Jayne A. HALL, Personal Representative of the Estate of Keith Hall, Plaintiff-Appellee,
v.
MERCY MEMORIAL HOSPITAL CORPORATION and Dr. Jeffrey W. Couturier, Defendants, and
Dr. Sudjono Kosim, Defendant-Appellant.
Docket No. 135705. COA No. 276814.
Supreme Court of Michigan.
April 25, 2008.
On order of the Court, the application for leave to appeal the October 25, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. As opined by the dissenting judge in the Court of Appeals, a remand for consideration of Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007), is unnecessary. We REMAND this case to the Court of Appeals for consideration as on leave granted. The motion for stay is GRANTED. Trial court proceedings are stayed pending the completion of this appeal.
MARILYN J. KELLY, J., agrees that a remand to the trial court for consideration *228 of Kirkaldy v. Rim, 478 Mich. 581, 734 N.W.2d 201 (2007), is unnecessary, but would not remand this case to the Court of Appeals for consideration as on leave granted. Rather, she would simply deny leave in all other respects and remand this case to the trial court for reinstatement of its order denying the defendant doctor's motion for summary disposition.
MICHAEL F. CAVANAGH, J., joins the statement of MARILYN J. KELLY, J.